Citation Nr: 1035596	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-
connected residuals of left knee medial menisectomy.

2.  Prior to January 5, 2010, entitlement to an initial rating in 
excess of 10 percent for service-connected osteoarthritis of the 
left knee.

3.  Beginning January 5, 2010, entitlement to an initial rating 
in excess of 20 percent for service-connected osteoarthritis of 
the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In December 2009, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

On his January 2007 VA Form 9, substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge.  He subsequently 
withdrew his hearing request in a March 2007 hearing request.  
Accordingly, the regulations consider the hearing request to have 
been withdrawn.  38 C.F.R. § 20.702(e) (2009).

In a February 2010 rating decision, the separate rating for 
osteoarthritis of the left knee was increased from 10 percent to 
20 percent, effective January 5, 2010.  However, as this rating 
is still less than the maximum benefit available, the appeal is 
still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Service-connected residuals of left knee medial menisectomy 
is manifested by recurrent subluxation and giving way, positive 
ligament testing (Lachman and anterior/posterior drawer testing), 
observed valgus malalignment, and the need for a brace to 
maintain stability of the joint. 

2.  Prior to September 5, 2008, service-connected osteoarthritis 
of the left knee was manifested by mild osteoarthritis with 
moderate symptoms, and range of motion from 0 degrees extension 
to 70 degrees flexion, with pain, at the most severe. 

3.  Beginning September 5, 2008, service-connected osteoarthritis 
of the left knee is manifested by severe and advanced 
osteoarthritis with range of motion of extension to 0 degrees and 
flexion to 40 degrees at the most necessitating the use of a cane 
while standing, and the prescribed use of a knee brace and a 
walker when outside.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected residuals of left knee medial menisectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

2.  Prior to September 5, 2008, the criteria for a rating in 
excess of 10 percent for service-connected osteoarthritis of the 
left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).

3.  Beginning September 5, 2008, the criteria for a rating of 20 
percent, but no greater, for service-connected osteoarthritis of 
the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
December 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claim, namely for a VA 
examination to be scheduled.  A review of the post remand record 
shows that this examination was completed in January 2010.  
Therefore, the Board determines that the RO/AMC substantially 
complied with the Board's orders in the December 2009 remand, and 
that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in December 2005, prior to the initial unfavorable AOJ 
decision issued in May 2006.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran that he must show that his service-connected 
disability had increased in severity, of how VA would assist him 
in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
notification as to disability ratings and effective dates, the 
first notice provided to the Veteran was dated in March 2006.  
Although untimely, the Board finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (noting that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board observes that a statement of 
the case and supplemental statement of the case constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, as a matter of law, providing the Veteran with 
VCAA-compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice content or 
the lack of notice prior to an initial adjudication.  See id., 
citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 
2006).  In the present case, subsequent to the March 2006 letter, 
the Veteran's claims were readjudicated multiple times and a 
statement of the case and supplemental statements of the case 
were issued, thereby rectifying any timing deficiency of notice.   

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claims, has been satisfied.  
See Mayfield, 444 F.3d at 1333.  Based on the above, the Board 
finds that further VCAA notice is not necessary prior to the 
Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's VA medical records, private medical 
records, and the reports of March 2006, September 2007, September 
2008, and January 2010 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of the claims.  
The Veteran has not identified any additional, relevant treatment 
records the Board needs to obtain for an equitable adjudication 
of the claims.

The Board notes that VA treatment records show that the Veteran 
has a private physician, Dr. S.  However, treatment records from 
Dr. S. are not in the claims file.  However, it is not readily 
apparent that Dr. S. treats the Veteran for his service-connected 
left knee disability.  Moreover, the law provides that, while VA 
is obligated to assist a claimant in the development of a claim, 
there is no duty on VA to prove the claim.  As the Court stated 
in Wood v. Derwinski, "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 
(1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  
Therefore, in the present case, the Board determines that VA is 
not obligated to request the records identified by the Veteran 
when he has not provided VA with the necessary information to 
determine where to direct that request.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each VA 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.  Thereafter, in the reports, 
they provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the appropriate 
disability rating.  There is nothing to suggest that any 
examiner's findings are insufficient or inconsistent with the 
severity of the Veteran's disability as documented throughout the 
claims file.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4) (2009).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.




II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected left knee disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected disability.

The Veteran's service-connected left knee disability has been 
assigned a rating of 30 percent for residuals of left knee 
medical menisectomy under Diagnostic Code 5257 and a separate 10 
percent rating prior to January 5, 2010 and 20 percent beginning 
January 5, 2010 for osteoarthritis of the left knee pursuant to 
Diagnostic Code 5260.  38 C.F.R. § 4.71a.  The Veteran contends 
that his symptomology, particularly the pain, is worse than 
compensated by this rating and that a higher rating should be 
assigned. 

 In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran's service-connected left knee disability was 
originally rated as 30 percent disabling pursuant to Diagnostic 
Code 5257.  38 C.F.R. § 4.71a.  In October 1997, he underwent 
surgery for which a temporary total evaluation was assigned from 
October 20, 1997, to January 1, 1998.  A 30 percent evaluation 
was assigned, effective January 1, 1998, and a rating in excess 
of 30 percent was denied in the May 2006 rating decision.  
However, a separate 10 percent rating was assigned in a January 
2007 rating decision for osteoarthritis of the left knee, 
pursuant to Diagnostic Code 5260, and effective October 24, 2005.  
Id.  A February 2010 rating decision assigned a 20 percent rating 
evaluation for the osteoarthritis of the left knee, effective 
January 5, 2010, also under Diagnostic Code 5260.  Id. 

Under Diagnostic Code 5003, degenerative arthritis substantiated 
by X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, other impairment of the knee, severe 
recurrent subluxation or lateral instability is assigned a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, extension of the leg limited to 10 
degrees warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Where extension is limited 
to 20 degrees, a 30 percent rating is assigned.  Where extension 
is limited to 30 degrees, a 40 percent rating is assigned.  Where 
extension is limited to 45 degrees, a 50 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.


VA's General Counsel has issued opinions which are also relevant 
to the rating of the Veteran's knee disabilities.  One opinion 
indicates that a disability rated under Diagnostic Code 5257 may 
be rated separately under Diagnostic Codes 5260, limitation of 
flexion of the knee, and 5261, limitation of extension of the 
knee.  See VAOGCPREC 23- 97.

Another opinion states that separate disability ratings may be 
assigned under Diagnostic Code 5260 (limitation of flexion) and 
Diagnostic Code 5261 (limitation of extension) for disability of 
the same joint without violating the provisions against 
pyramiding at 38 C.F.R. § 4.14.  VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  Normal range of motion of the hip is 
flexion from 0 degrees to 125 degrees, and abduction from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.
  
During the appeal period, relevant medical evidence includes the 
reports of several VA examinations, as well as VA and private 
treatment records.  VA examinations were conducted in April 2006, 
September 2007, September 2008, and January 2010.  

In April 2006, the Veteran had subjective complaints of constant 
ache in the left knee, aggravated by walking two or three blocks 
and by changes in the weather.  He reported one incidence of 
giving way in the knee, but no episodes of locking.  The examiner 
noted that the Veteran's self-reported history did not indicate 
any further loss of range of motion with use, but did suggest 
weakness, fatigability, and lack of endurance.  The examiner 
observed an antalgic gait with varus thrust of the left knee.  
Range of motion was from 0 degrees of extension to 80 degrees of 
flexion, with no pain prior to 80 degrees.  The examiner noted 1+ 
effusion of the left knee, but no joint crepitus.  There was 
medial and lateral tenderness.  Lachman's test was positive, and 
there was valgus laxity of the ligament.  Anterior/posterior 
drawer testing was negative.  The examiner observed two healed 
surgical scars measuring 9 cm and 5 cm in length.

In September 2007, the Veteran had complaints of constant pain 
and stiffness.  The examiner noted the use of a cane and knee 
brace.  The examiner observed no effusion or tenderness to 
palpation.  However, there was tenderness along the medial joint 
line.  Range of motion was from 0 degrees of extension to 80 
degrees of flexion with pain at 70 degrees.  The examiner stated 
there was no weakness, fatigue, or lack of endurance.  He 
reported that McMurray's and anterior/posterior drawer testing 
could not be accomplished.  Valgus deformity was present.  No 
additional weakness, fatigability, incoordination, or functional 
impairment was found upon repetition.  The examiner indicated 
that the surgical scars were well-healed.  X-rays showed mild 
osteoarthritis, and the examiner stated that symptoms were 
moderate. 

At the September 2008 VA examination, the Veteran reported 
increased instability and bowing of the knee, popping when 
walking, and falling when not wearing his brace.  He indicated 
that he experienced medial joint pain and tenderness.  The 
Veteran complained of flare-ups with weather changes and with 
standing for 20 minutes or walking half a block.  He stated that 
he had taken 10 to 15 days off from work in the prior 12 months 
due to his left knee.  
 
The examiner observed tenderness to palpation of the medial joint 
and crepitus.  There was no effusion.  Range of motion was 
severely limited to 20 degrees of extension and 40 degrees of 
flexion.  McMurray's test could not be performed, but Lachman's 
and anterior/posterior drawer test for instability was negative.  
The examiner noted a 10 degree genu varum deviation of the left 
knee when the Veteran was standing.  A 10 cm surgical scar was 
found to be nontender, hyperpigmented, and freely mobile.  X-rays 
showed moderate osteoarthritis, and the examiner diagnosed severe 
and advanced medial compartment degenerative osteoarthritis. 

At the January 2010 examination, the Veteran reported using a 
wheeled walker outside and a cane when working.  Days lost from 
work ranged from 15 to 20 days in the last 12 months.  The 
Veteran indicated that the pain was constant with flare-ups with 
standing 20 minutes or walking more than a block.  He related 
that he had frequent giving way and experienced a grinding 
sensation and locking.  

The examiner observed 15 degrees of varus malalignment.  There 
was global joint line tenderness, but no joint effusion.  Range 
of motion was from 0 degrees to 35 degrees, with increased pain 
at 30 degrees.  No ligament laxity was noted with testing; 
however, the examiner noted that the Veteran guarded his knee 
during examination.  No additional pain, weakness, fatigability, 
incoordination, or functional impairment were found upon 
repetition.  Scars were observed, but no abnormalities were 
noted.  The examiner stated that X-rays showed severe and 
advanced medial compartment degenerative osteoarthritis, as well 
as subluxation of the femur on the tibia.  

A review of the treatment evidence shows that the Veteran has 
received treatment for his left knee, including injections and 
physical therapy.  He has been prescribed a knee brace and a 
walker.  However, treatment records do not reflect symptoms 
related to the left knee disability that are more severe than 
those described above.  

Based on the above evidence, the Board finds that a rating in 
excess of 30 percent is not warranted for residuals of left knee 
medical menisectomy at any time during the appeal period.  In 
this regard, the Board notes that a 30 percent rating is assigned 
for severe recurrent subluxation and instability and is the 
highest rating available under Diagnostic Code 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

With respect to the rating under Diagnostic Code 5260, the Board 
observes that a 10 percent rating is warranted for flexion to 45 
degrees, a 20 percent rating is assigned for flexion limited to 
30 degrees, whereas flexion to less than 30 degrees is required 
for a rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 10 percent rating was assigned prior to 
January 5, 2010, and a 20 percent rating was assigned thereafter.  
The Board agrees with these rating evaluations, but determines 
that the Veteran's symptoms more closely approximated the 20 
percent rating as of September 5, 2008.  Prior to that date, VA 
examinations and treatment records reflected flexion of the knee 
to 70 degrees at the least.  However, as of the September 2008 VA 
examination, the Veteran's service-connected left knee disability 
was noted by the examiner to be more severe, and range of motion 
was limited to 40 degrees flexion.  This degree of flexion is 
greater than that strictly required for a 20 percent rating 
evaluation; however, it is less than the flexion required for a 
10 percent rating.  Further, the Board observes that the Veteran 
had been prescribed a walker, which suggests greater severity 
since the September 2007 VA examination, and the examiner 
diagnosed severe osteoarthritis whereas in September 2007, the 
diagnosis was mild osteoarthritis with just moderate symptoms.  
Accordingly, the Board determines that a rating of 20 percent, 
but no greater, is warranted effective September 5, 2008.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the Board does not find that a rating in excess of 10 
percent is appropriate prior to September 5, 2008, or in excess 
of 20 percent is supported at any time during the appeal period.  
As discussed, a rating in excess of 10 percent requires 
limitation of flexion to less than 45 degrees.  Prior to 
September 5, 2008, the Veteran's flexion was consistently 
reported to be greater than 45 degrees.  Further, neither the VA 
examinations nor treatment records dated prior to September 2008 
present findings supportive of a rating in excess of 10 percent.  

As for a rating in excess of 20 percent beginning September 5, 
2008, such a rating under Diagnostic Code 5260 requires flexion 
limited to 15 degrees or less.  Even when considering pain, the 
Board notes that the Veteran did not demonstrate left knee 
flexion to be less than 30 degrees.  Thus, ratings in excess of 
10 percent prior to September 5, 2008, and in excess of 20 
percent beginning September 5, 2008, are denied. 

Further, the Board observes that the medical evidence presents a 
few instances in which the Veteran exhibited loss of extension to 
as much as 20 degrees in September 2008.  However, in the vast 
majority of range of motion testing reported in the record, the 
Veteran's extension was documented as full, to 0 degrees.  A 
temporary increase in severity of symptoms does not constitute a 
permanent change in severity of the disability so as to warrant 
an assignment of a higher disability evaluation.  Davis v. 
Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. 
Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Significantly, following the September 
2008 examination which noted extension was limited to 20 degrees, 
the Veteran was afforded another examination in January 2010 when 
extension was noted to be zero (0) degrees.  Absent consistent 
findings of less than full extension at any time during the 
appeal period, the Board concludes that a separate rating for 
limitation of extension of the left knee is not warranted.  

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, absent 
evidence of ankylosis, dislocated or removed cartilage, 
impairment of the tibia or fibula, or genu recurvatum, ratings 
under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not 
for consideration.  Moreover, the Board notes that the Veteran 
has residual scars associated with his left knee disability.  
However, these scars were reported to be well-healed, and no 
abnormalities of tissue were documented.  Therefore, the Board 
determines that a separate evaluation for the scar is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  
Thus, a review of the record fails to reveal any additional 
functional impairment associated with the Veteran's service-
connected residuals of left knee medial menisectomy and left knee 
osteoarthritis so as to warrant consideration of alternate rating 
codes.   

As is evident from the above discussion, the Board has also 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is against 
rating evaluations in excess of those assigned herein.  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7. 

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extra-schedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board 
acknowledges that the Veteran reported losing up to 20 days of 
work in a 12-month period due to his service-connected left knee 
disability, but the Veteran's left knee symptoms are fully 
contemplated by the scheduler rating criteria.  Moreover, there 
is nothing in the record, e.g., employment records, to 
demonstrate that the time off work had been deemed excessive or 
exceptional for this disability so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  Both the subjective complaints and 
objective findings are contemplated by the schedular rating 
criteria.  Therefore, the Board concludes that referral for an 
extra-schedular rating is not warranted in this case.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the record reflects that the Veteran was denied a TDIU rating by 
the RO in a September 2007 rating decision, which he did not 
appeal.  Further, the record shows that he was employed 
throughout the appeal period, with intentions to retire sometime 
in 2010 being documented by the January 2010 VA examiner.  
Therefore, the Board determines that further contemplation of 
such rating is not necessary.







ORDER

A rating in excess of 30 percent for service-connected left knee, 
status post medial menisectomy is denied.

Prior to September 5, 2008, a rating in excess of 10 percent for 
service-connected osteoarthritis of the left knee is denied.

Beginning September 5, 2008, a rating of 20 percent, but no 
greater, for service-connected osteoarthritis of the left knee is 
granted subject to the regulations governing the award of 
monetary benefits. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


